Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Claims 1-2, 4-12, 35-39, and 42 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-16, 18-23, 40-41, and 43, directed to the process of making or using the allowable product (i.e., method of stimulating T cell activation and treating a tumor that is a PD-L1-expressing tumor, PD-L2-expressing tumor or a PD-L1- and PD-L2-expressing tumor, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 15-16, 18-23, 40-41, and 43 encompass the invention of a method of treating an infection require all the limitations of an allowable product claim, and are NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on September 4, 2019, is hereby withdrawn with respect to a method of stimulating T cell activation and treating a tumor. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-2, 4-12, 35-39, and 42 are allowable. The restriction requirement among the species of additional mutant PD-1 polypeptides, as set forth in the Office action mailed on September 4, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement mailed on 9/4/2019 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 1 and 3, directed to the species of additional mutant PD-1 polypeptides are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-34 were originally filed on October 25, 2018. 
The amendment received on October 25, 2018, canceled claims 13-14, 17, and 24-34; and amended claims 4, 6, 8-12, 15-16, 18-19, 21, and 23.  The amendment received on August 14, 2020, amended claims 1, 4, 8-10, and 18-23; and added new claims 35-43.  The 
Claims 1-12, 15-16, 18-19, 21, 23, and 35-43 are currently pending and are under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/US17/31681 filed May 9, 2017, and claims priority under 119(e) to U.S. Provisional Application No. 62/337,388 filed on May 17, 2016. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1(i) and (ii) as open-ended requiring 100% identity to either SEQ ID NO: 2 or 3 with any N-/C-terminal additions as long as the resulting polypeptide sequence is not SEQ ID NO: 1 and where the residue at position 41 is Ala and the residue at position 91 is Ile.  As such, the scope of claim 1(i) and (ii) is analogous to “comprising the sequence of SEQ ID NO: 1” above.  

Please note that the Examiner is interpreting the scope of claim 2 as open-ended requiring 100% identity to SEQ ID NO: 2 with any N-/C-terminal additions.  As such, the scope of claim 2 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  
Please note that the Examiner is interpreting the scope of claim 3 as open-ended requiring 100% identity to SEQ ID NO: 3 with any N-/C-terminal additions.  As such, the scope of claim 3 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claims 19 and 21 as open-ended requiring 100% identity to SEQ ID NOs: 2 or 3 with any N-/C-terminal additions.  As such, the scope of claims 19 and 21 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claims 38-40 as open-ended requiring 100% identity to SEQ ID NO: 16 with any N-/C-terminal additions.  As such, the scope of claims 38-40 are analogous to “comprising the sequence of SEQ ID NO: 1” above.  

Response to Arguments
Applicant’s arguments, see Response, filed 12/20/21, with respect to the claim objection have been fully considered and are persuasive.  The objection of claims 2, 8-9, 11, and 38 has been withdrawn. 

Applicant’s arguments, see Response, filed 12/20/21, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1-2, 4-12, 35-39, and 42 as being unpatentable over claims 1-34 of copending Application No.  17/306,435 (Lai et al., not yet published) has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thi K. Dio (representative for Applicants) on 1/13/2022 (See accompanying Interview Summary for further details).
The application has been amended as follows: 
IN THE CLAIMS:
3.	(Currently Amended)	Please replace the preamble with “[t]he PD-1 polypeptide of Claim 1,” in line 1.  

15.	(Currently Amended)	Please replace the claim with the following:
	A method for stimulating T cell activation or treating a tumor in a subject comprising administering to the subject the PD-1 polypeptide of Claim 1, in an amount sufficient to stimulate T cell activation or treat the tumor, respectively, in the subject, wherein the tumor is a PD-L1-expressing tumor, PD-L2-expressing tumor, or a PD-L1 and PD-L2-expressing tumor. 


	A method for stimulating T cell activation or treating a tumor in a subject comprising administering to the subject the PD-1 polypeptide of Claim 4, in an amount sufficient to stimulate T cell activation or treat the tumor, respectively, in the subject, wherein the tumor is a PD-L1-expressing tumor, PD-L2-expressing tumor, or a PD-L1 and PD-L2-expressing tumor.

18.	(Currently Amended)	Please delete “or an infection” in lines 1-2.

20.	(Canceled)

22.	(Canceled)

23.	(Currently Amended)	Please delete “or an infection” in lines 1-2.

40.	(Currently Amended)	Please replace “the polypeptide” in line 1 with “the PD-1 polypeptide”.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
it is noted that there is no teaching or suggestion in the prior art to utilize a PD-1 polypeptide where the proline residue at position 41 is substituted to alanine.  Therefore, the claimed invention is novel and nonobvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654